Citation Nr: 0837714	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  04-42 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee 
disability, to include on a secondary basis.

2.  Entitlement to service connection for left knee 
disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1968.  The veteran also had periods of active duty 
for training (ACDUTRA) while serving in the National Guard 
from February 1972 to December 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to an Order of the United States Court of 
Appeals for Veterans Claims (Court) issued in June 2008.  
That Order vacated a January 2008 Board decision and remanded 
the matter to the Board for additional action consistent with 
a joint motion of the parties.  

The matter originally came before the Board on appeal from a 
February 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2006, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  A transcript of that hearing 
is of record.  


REMAND

Consistent with the directives set forth in the joint motion 
of the parties upon which the Court's Order is based, the 
Board finds that further development is required to comply 
with the duty to assist requirements of 38 C.F.R. § 3.159.  

The joint motion directs the Board to examine whether the May 
2007 VA examiner's opinion was adequate under the 
circumstances of this case.  The Board notes that the May 
2007 examiner essentially stated that she could not provide 
an opinion linking the veteran's knee disabilities to service 
or service-connected disability without resorting to 
speculation.  While one could certainly infer from this that 
the examiner believes that there is less than a 50 percent 
probability that the veteran's knee disabilities are 
etiologically related to service or service-connected 
disability, in view of the joint motion of the parties, the 
Board will order further development to obtain clarification 
from the examiner or, if necessary, an opinion from another 
physician with appropriate expertise.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The claims folder should be forwarded 
to the physician who examined the veteran 
in May 2007.  The examiner is requested 
to review the claims folder.  The 
examiner should provide an opinion with 
respect to each of the veteran's knee 
disabilities as to whether there is a 50 
percent or better probability that the 
disability is etiologically related to 
the veteran's military service, to 
include his periods of ACDUTRA, or was 
caused or chronically worsened by the 
veteran's service- connected left ankle 
disability, to include whether either 
disability is etiologically related to 
the several hundred parachute jumps made 
by the veteran during his periods of 
active duty and ACDUTRA.  The examiner 
should respond affirmatively or 
negatively to the questions posed.  If 
the examiner believes that an opinion 
linking either disability to service or 
service-connected disability would be 
speculative, then she should respond in 
the negative.

If the examiner who conducted the May 
2007 examination is unavailable, the 
claims file should be forwarded to 
another physician with appropriate 
expertise to furnish the necessary review 
and opinions.  If any physician feels 
that another examination is warranted, 
the veteran should be scheduled for 
another examination.  

2.  The RO or the AMC should also 
undertake any other indicated 
development.

3.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



